Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 17, 2015

The Court of Appeals hereby passes the following order:

A16D0017. EUGENE WRIGHT v. THE STATE.

      On July 15, 2015, the trial court denied Eugene Wright’s motion to vacate a
void sentence. Wright filed an application for discretionary appeal from this ruling
on August 24, 2015. We lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Wright filed his application 40 days after entry of
the order he seeks to appeal.     Therefore, his untimely application is hereby
DISMISSED for lack of jurisdiction.
      Wright filed a motion for reconsideration in anticipation of this Court’s
dismissal of his application. His motion for reconsideration is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                                                           09/17/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.